       Case 15-70662-JAD                       Doc 101
     Fill in this information to identify the case:
                                                               Filed 01/07/21 Entered 01/07/21 10:04:07                        Desc Main
                                                              Document Page 1 of 5
     Debtor 1              THOMAS E STUMPF


     Debtor 2              STACY R STUMPF
     (Spouse, if filing)

     Unites States Bankruptcy Court for the:   Western District of Pennsylvania
                                                                                    (State)
     Case Number:          15-70662JAD




Form 4100N
Notice of Final Cure Payment                                                                                                          10/15

File a separate notice for each creditor.

According to Bankruptcy Rule 3002.1(f), the trustee gives notice that the amount required to cure the prepetition default in the claim
below has been paid in full and the debtor(s) have completed all payments under the plan.

 Part 1:             Mortgage Information

                                                                                                              Court claim no. (if known):
 Name of creditor:                  GOLDMAN SACHS MORTGAGE CO                                                       5-2

 Last 4 digits of any number you use to identify the debtor's account                         6   0   6   1

 Property Address:                             2417 GROVE CHAPEL RD
                                               INDIANA PA 15701




 Part 2:             Cure Amount


 Total cure disbursments made by the trustee:
 .
                                                                                                                           Amount

 a. Allowed prepetition arrearage:                                                                                   (a)   $      32,727.05

     b. Prepetition arrearage paid by the trustee :                                                                  (b)   $      32,727.05

     c. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c):              (c)   $           0.00

     d. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c)               (d)   $           0.00
        and paid by the trustee:
     e. Allowed postpetition arrearage:                                                                              (e)   $           0.00

 f.       Postpetition arrearage paid by the trustee :                                                             + (f)   $           0.00

     g. Total. Add lines b, d, and f.                                                                                (g)   $      32,727.05


 Part 3:             Postpetition Mortgage Payment


 Check one

 ý Mortgage is paid through the trustee .
         Current monthly mortgage payment                                                                                  $      $1,099.81
         The next postpetition payment is due on                11 / 1 / 2020
                                                                MM / DD / YYYY

 ¨ Mortgage is paid directly by the debtor(s).


Form 4100N                                                        Notice of Final Cure Payment                                         page 1
   Case 15-70662-JAD              Doc 101       Filed 01/07/21 Entered 01/07/21 10:04:07                               Desc Main
                                               Document Page 2 of 5



Debtor 1     THOMAS E STUMPF                                                  Case number   (if known)   15-70662JAD
             Name




 Part 4:     A Response Is Required By Bankruptcy Rule 3002.1(g)



 Under Bankruptcy Rule 3002.1(g), the creditor must file and serve on the debtor(s), their counsel, and the trustee, within 21
 days after service of this notice, a statement indicating whether the creditor agrees that the debtor(s) have paid in full the
 amount required to cure the default and stating whether the debtor(s) have (i) paid all outstanding postpetition fees, costs,
 and escrow amounts due, and (ii) consistent with § 1322(b)(5) of the Bankruptcy Code, are current on all postpetition
 payments as of the date of the response. Failure to file and serve the statement may subject the creditor to further action of
 the court, including possible sanctions.

 To assist in reconciling the claim, a history of payments made by the trustee is attached to copies of this notice sent to the
 debtor(s) and the creditor.




              û/s/ Ronda J. Winnecour
                    Signature
                                                                                 Date   01/07/2021


 Trustee            Ronda J. Winnecour

 Address            CHAPTER 13 TRUSTEE WD PA
                    600 GRANT STREET
                    SUITE 3250 US STEEL TWR
                    PITTSBURGH, PA 15219

 Contact phone      (412) 471-5566                                Email   cmecf@chapter13trusteewdpa.com




Form 4100N                                        Notice of Final Cure Payment                                               page 2
   Case 15-70662-JAD           Doc 101    Filed 01/07/21 Entered 01/07/21 10:04:07                             Desc Main
                                         Document Page 3 of 5



Debtor 1     THOMAS E STUMPF                                          Case number   (if known)   15-70662JAD
             Name




                                            Disbursement History

Date         Check #   Name                                 Posting Type                                             Amount
MORTGAGE ARR. (Part 2 (b))
09/27/2016   1013970   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                             646.36
10/26/2016   1017843   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                             437.60
12/21/2016   1024449   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                             875.20
01/27/2017   1027919   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                           1,246.52
03/28/2017   1034771   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                           1,030.48
05/25/2017   1041341   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                           1,020.40
06/27/2017   1044724   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                             499.95
07/25/2017   1048043   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                             510.20
08/25/2017   1051379   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                             518.60
09/26/2017   1054707   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                           1,336.76
10/25/2017   1058066   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                             513.56
11/21/2017   1061339   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                             513.56
12/21/2017   1064621   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                             513.56
01/25/2018   1068060   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                             513.56
02/23/2018   1071234   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                             513.56
03/28/2018   1074428   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                             513.56
04/24/2018   1077666   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                           1,318.28
05/25/2018   1080926   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                             515.24
06/22/2018   1084073   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                             515.24
07/26/2018   1087288   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                             515.24
08/28/2018   1090502   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                           1,319.12
09/25/2018   1093634   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                             515.24
10/29/2018   1096883   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                             506.84
11/27/2018   1100021   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                             506.84
12/21/2018   1103127   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                             506.84
01/25/2019   1106334   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                             506.84
02/25/2019   1109585   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                             506.84
03/25/2019   1112878   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                             506.84
04/26/2019   1116171   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                           1,306.52
05/24/2019   1119569   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                             523.64
07/29/2019   1126411   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                             656.68
08/27/2019   1129880   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                             537.08
09/24/2019   1133189   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                             603.34
10/24/2019   1136517   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                           1,080.58
11/25/2019   1139986   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                             211.34
01/28/2020   1146824   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                           1,729.27
02/25/2020   1150349   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                             649.60
03/23/2020   1153832   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                             649.60
06/26/2020   1163769   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              85.86
07/29/2020   1166889   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                             998.83
08/25/2020   1169966   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                             162.29
09/28/2020   1173051   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                           1,227.02
10/26/2020   1175851   GOLDMAN SACHS MORTGAGE CO            AMOUNTS DISBURSED TO CREDITOR                           1,273.89
11/24/2020   1178925   GOLDMAN SACHS MORTGAGE CO            AMOUNTS DISBURSED TO CREDITOR                           1,698.52
12/21/2020   1181901   GOLDMAN SACHS MORTGAGE CO            AMOUNTS DISBURSED TO CREDITOR                             390.16
                                                                                                                   32,727.05

MORTGAGE REGULAR PAYMENT (Part 3)
01/26/2016   0977080   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                           4,591.86
02/24/2016   0981012   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                           1,300.15
03/28/2016   0985063   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                           1,942.79
04/22/2016   0989264   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                           1,314.51
05/24/2016   0993218   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                           1,307.11
06/27/2016   1001981   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                           1,262.76
07/26/2016   1005952   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                           1,408.58
08/26/2016   1009950   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                           1,483.44
09/27/2016   1013970   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                           1,700.48
10/26/2016   1017843   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                           1,165.12
11/21/2016   1021152   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                             801.36
12/21/2016   1024449   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                           1,528.88
01/27/2017   1027919   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                           1,165.12
02/24/2017   1031332   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                             803.88
03/28/2017   1034771   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                           1,381.16

Form 4100N                                 Notice of Final Cure Payment                                               page 3
   Case 15-70662-JAD           Doc 101    Filed 01/07/21 Entered 01/07/21 10:04:07                             Desc Main
                                         Document Page 4 of 5



Debtor 1     THOMAS E STUMPF                                          Case number   (if known)   15-70662JAD
             Name




                                            Disbursement History

Date         Check #   Name                                 Posting Type                                             Amount
MORTGAGE REGULAR PAYMENT (Part 3) Continued...
04/21/2017   1038062   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                             801.36
05/25/2017   1041341   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                           1,383.68
06/27/2017   1044724   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                           1,092.52
07/25/2017   1048043   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                           1,092.52
08/25/2017   1051379   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                           1,092.52
09/26/2017   1054707   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                           1,092.52
10/25/2017   1058066   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                           1,092.52
11/21/2017   1061339   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                           1,092.52
12/21/2017   1064621   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                           1,092.52
01/25/2018   1068060   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                           1,092.52
02/23/2018   1071234   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                           1,092.52
03/28/2018   1074428   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                           1,092.52
04/24/2018   1077666   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                           1,092.52
05/25/2018   1080926   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                           1,092.52
06/22/2018   1084073   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                           1,092.52
07/26/2018   1087288   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                           1,092.52
08/28/2018   1090502   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                           1,092.52
09/25/2018   1093634   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                           1,092.52
10/29/2018   1096883   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                           1,092.52
11/27/2018   1100021   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                           1,092.52
12/21/2018   1103127   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                           1,092.52
01/25/2019   1106334   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                           1,092.52
02/25/2019   1109585   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                           1,092.52
03/25/2019   1112878   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                           1,092.52
04/26/2019   1116171   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                           1,092.52
05/24/2019   1119569   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                           1,092.52
06/25/2019   1122966   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                             808.08
07/29/2019   1126411   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                           1,376.96
08/27/2019   1129880   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                           1,092.52
09/24/2019   1133189   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                           1,092.52
10/24/2019   1136517   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                           1,092.52
11/25/2019   1139986   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                           1,092.52
12/23/2019   1143366   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                             434.62
01/28/2020   1146824   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                           1,750.42
02/25/2020   1150349   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                           1,092.52
03/23/2020   1153832   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                           1,092.52
04/27/2020   1157292   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                             435.53
05/26/2020   1160632   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                           1,254.81
06/26/2020   1163769   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                           1,587.22
07/29/2020   1166889   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                           1,092.52
08/25/2020   1169966   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                           1,092.52
09/28/2020   1173051   LSF8 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                           1,092.52
12/21/2020   1181901   GOLDMAN SACHS MORTGAGE CO            AMOUNTS DISBURSED TO CREDITOR                             190.08
                                                                                                                   69,233.12




Form 4100N                                 Notice of Final Cure Payment                                               page 4
  Case 15-70662-JAD           Doc 101      Filed 01/07/21 Entered 01/07/21 10:04:07                 Desc Main
                                          CERTIFICATE OF
                                          Document       SERVICE
                                                       Page 5 of 5
I hereby certify that on the date shown below, I served a true and correct copy of Notice of Final Cure Payment
upon the following, by regular United States mail, postage prepaid, addressed as follows:

THOMAS E STUMPF
STACY R STUMPF
2417 GROVE CHAPEL RD.
INDIANA, PA 15701

MICHAEL N VAPORIS ESQ
26 SOUTH SIXTH ST
INDIANA, PA 15701

GOLDMAN SACHS MORTGAGE CO
C/O SELECT PORTFOLIO SVCNG INC*
PO BOX 65450
SALT LAKE CITY, UT 84115

RAS CRANE LLC
10700 ABOTT'S BRIDGE RD STE 170
DULUTH, GA 30097




1/7/21                                                         /s/ Roberta Saunier
                                                               Administrative Assistant
                                                               Office of the Chapter 13 Trustee




Form 4100N                                   Notice of Final Cure Payment                                     page 1
